United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 9, 2012 Date of Report (Date of earliest event reported) OVERSEAS SHIPHOLDING GROUP, INC. (Exact Name of Registrant as Specified in Charter) 1-6749-1 Commission File Number Delaware 13-2637623 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 666 Third Avenue New York, New York 10017 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (212) 953-4100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events. Item 8.01 Other Events. On February 9, 2012, Overseas Shipholding Group, Inc. (“OSG”) issued a press release announcing that its Board of Directors has suspended the payment of regular quarterly dividends until further notice.No dividend will be paid in the first quarter of 2012.OSG stated that this action will help preserve OSG’s liquidity and maintain OSG’s financial flexibility. A copy of the press release issued on February 9, 2012 announcing the suspension of payment of the dividend is attached as Exhibit 99.1. Section9 – Financial Statements and Exhibits. Item9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release dated February 9, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OVERSEAS SHIPHOLDING GROUP, INC. (Registrant) Date:February 10, 2012 By:/s/James I. Edelson Name: Title: James I. Edelson Senior Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit No. Description Press Release dated February 9, 2012
